IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                  : No. 490
                                        :
DESIGNATION OF CHAIR AND VICE-          : CRIMINAL PROCEDURAL RULES
CHAIR OF THE CRIMINAL                   :
PROCEDURAL RULES COMMITTEE              :




                                      ORDER


PER CURIAM


      AND NOW, this 18th day of July, 2017, Brian W. Perry, Esquire, is hereby

designated as Chair, and the Honorable Margherita Patti Worthington is designated as

Vice-Chair, of the Criminal Procedural Rules Committee, commencing October 1, 2017.